Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered May 15, 1998, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant, a prison inmate, pleaded guilty to the crime of attempted promoting prison contraband in the first degree and was sentenced as a second felony offender to a prison term of 1½ to 3 years, to run consecutive with the sentence he was currently serving. Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of *771guilty and was sentenced to the most lenient sentence permitted by statute. Accordingly, we affirm the judgment of conviction and grant defense counsel’s application for leave to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Yesawich Jr., Carpinello and Graífeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.